UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number 000-53462 BUCKINGHAM EXPLORATION INC. (Exact name of registrant as specified in its charter) Nevada 98-054-3851 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 418-831 Royal Gorge Blvd. Cañon City, CO 81212, USA (Address of principal executive offices) (604) 737-0203 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS As of April 20, 2010 the registrant’s outstanding common stock consisted of 45,126,850 shares. EXPLANATORY NOTE This Form 10-Q/A amends the Form 10-Q for the nine months ended February 28, 2010 filed by Buckingham Exploration Inc. (“we”, “us”, “our” or the “Company”) with the Securities and Exchange Commission on October 20, 2009 and restates its unaudited financial statements for the three months ended April 21, 2010, the notes thereto and related disclosure, to reflect an adjustment to the accounting and disclosure of the settlement of the convertible debentures issued by us on September 24, 2008. As a result, the unaudited interim financial statements included in the originally filed Form 10-Q should not be relied upon. In addition, this Form 10-Q/A amends the originally filed Form 10-Q to clarify certain disclosure relating to the business of the Company and to correct certain typographical errors. These errors were discovered during the course of the review of the Company’s disclosure in connection with the recent restatements of its financial statements as disclosed in the Form 8-K filed on September 21, 2010. On September 24, 2008, we entered into secured convertible debenture purchase agreements with three investors pursuant to which we sold three convertible debentures to the investors in the aggregate amount of $500,000 and we also granted to them warrants to purchase up to an aggregate of 12,500 shares of our common stock at an exercise price of $40 per share exercisable for a period of 2 years. The debentures accrued interest at a rate of 10% per annum and were convertible into shares of our common stock at a price of $20 per share. As collateral security, we granted the investors a security interest in all the right, title and interest of all of our present and future assets. On August 27, 2009, we entered into a settlement agreement with one of the debentureholders, Regal Uranium Inc. (“Regal”), subsequent to an event of default under the terms of the debentures, to settle the outstanding debenture in the amount of $150,000 plus accrued interest. Under the terms of the settlement agreement, we agreed to transfer all of our interest in our wholly-owned subsidiaries, Hyde Park Uranium Inc. and Alpha Beta Uranium Inc., to Regal along with all of our property and equipment and intellectual property rights related to these properties. Regal agreed to pay us $50,000 and had the other two debentures in the aggregate amount of $350,000 assigned to it. Regal should have been considered a related party as the sole director and officer of the Company was a director of Regal and owned 15% of the outstanding common stock of Regal at the time of the transaction. Accordingly, a gain on discontinued operations from the debenture settlement of $453,987 should have been recorded as a capital transaction in additional paid-in capital and the unaudited financial statements and the notes thereto included herein have been restated to reflect this adjustment and disclosure of the related party transaction, and corresponding amendments have been made to the discussion under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” relating to the debentures. On June 5, 2009, we entered into agreements with two debenture holders, Regal and Joerg Gruber, to issue a total of 2,367,400 restricted common shares at $0.01 per share in full consideration of $23,674 in interest accrued up to May 31, 2009. The settlement of accrued interest was recorded to equity as common stock subscribed. The shares have not yet been issued. Accordingly, the interest payable of $23,674 on the convertible debt to Regal and Joerg Gruber should have been treated as a liability, and the unaudited financial statements and the notes thereto included herein have been restated to reflect this adjustment and disclosure of the related party transaction, and corresponding amendments have been made to the discussion under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” relating to the liabilities. Except as stated above, no other information has been changed from the originally filed Form 10-Q and this Form 10-Q/A does not reflect events occurring after the filing of the Form 10-Q. The Company has included new certifications of its sole officer pursuant to Sections 302 and 906 of the Sarbanes Oxley Act with this Form 10-Q/A. 1 Table of Contents PART I – FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS. 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 4 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 9 ITEM 4. CONTROL AND PROCEDURES. 9 PART II – OTHER INFORMATION 10 ITEM 1. LEGAL PROCEEDINGS 10 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES. 10 ITEM 3. DEFAULTS UPON SENIOR SECURITIES. 10 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. 10 ITEM 5. OTHER INFORMATION. 10 ITEM 6. EXHIBITS. 10 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. The unaudited interim consolidated financial statements of Buckingham Exploration Inc. (the “Company”, “Buckingham”, “we”, “our”, “us”) follow. All currency references in this report are in US dollars unless otherwise noted. Buckingham Exploration Inc. (An Exploration Stage Company) February 28, 2010 (Expressed in US dollars) Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Notes to the Financial Statements F-4 3 Buckingham Exploration Inc. (An Exploration Stage Company) Balance Sheets (Expressed in US dollars) February 28, May 31, 2010 2009 $ $ (unaudited) (As Restated – Note 11) ASSETS Current Assets Cash – 3,272 Receivables 4,810 2,188 Prepaid expenses and deposits – 1,073 Total Current Assets 4,810 6,533 Net Assets of Discontinued Operations (Note 9) – 18,039 Total Assets 4,810 24,572 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Bank indebtedness 3,217 – Accounts payable (Note 4) 307,374 154,993 Accrued liabilities 10,613 36,291 Secured convertible debentures (Note 6) – 411,407 Total Current Liabilities 321,204 602,691 Commitments and Contingencies (Notes 1 and 10) Stockholders’ Deficit Preferred Stock, 20,000,000 shares authorized, $0.0001 par value, None issued and outstanding – – Common Stock, 80,000,000 shares authorized, $0.0001 par value 45,126,850 and 44,012,250 shares issued and outstanding, respectively 4,513 4,401 Additional Paid-in Capital 6,944,852 6,479,730 Deficit Accumulated During the Exploration Stage (7,265,759 ) (7,062,250 ) Total Stockholders’ Deficit (316,394 ) (578,119 ) Total Liabilities and Stockholders’ Deficit 4,810 24,572 The accompanying notes are an integral part of these financial statements F-1 Buckingham Exploration Inc. (An Exploration Stage Company) Statements of Operations (Expressed in US dollars) (Unaudited) For the Three Months Ended February 28, 2010 For the Three Months Ended February 28, 2009 For the Nine Months Ended February 28, 2010 For the Nine Months Ended February, 2009 Accumulated from April 4, 2006 (Date of Inception) to February 28, 2010 $ (As Restated – Note 11) (As Restated – Note 11) (As Restated – Note 11) Revenue – Expenses General and administrative (Note 4) 31,971 56,035 96,341 299,890 1,688,905 Mineral property costs 5,850 – 5,850 – 5,850 Professional fees 15,692 25,550 83,329 78,127 460,759 Total Expenses 53,513 81,585 185,520 378,017 2,155,514 Net Loss Before Other Income (Expenses) (53,513 ) (81,585 ) (185,520 ) (378,017 ) (2,155,514 ) Other Income (Expenses) Interest income – – – 74 2,276 Miscellaneous income – 1,467 – 1,467 1,467 Interest expense – (12,430 ) (12,513 ) (26,897 ) (59,380 ) Accretion of convertible debenture discount – (8,270 ) (8,433 ) (14,332 ) (31,396 ) Gain on disposal of property and equipment 7,277 – 7,277 – 7,277 Total Other Income (Expenses) 7,277 (19,233 ) (13,669 ) (39,688 ) (79,756 ) Net Loss From Continuing Operations (46,236 ) (100,818 ) (199,189 ) (417,705 ) (2,235,270 ) Loss from Discontinued Operations (Note 9) – (17,776 ) (4,320 ) (132,722 ) (5,030,489 ) Net Loss (46,236 ) (118,593 ) (203,509 ) (550,427 ) (7,265,759 ) Net Loss Per Share – Basic and Diluted Net Loss Before Discontinued Operations (0.00 ) (0.00 ) (0.00 ) (0.01 ) Discontinued Operations (0.00 ) (0.00 ) (0.00 ) – Net Loss (0.00 ) (0.00 ) (0.00 ) (0.01 ) Weighted Average Shares Outstanding 45,045,000 43,962,250 45,014,000 40,464,316 The accompanying notes are an integral part of these financial statements F-2 Buckingham Exploration Inc. (An Exploration Stage Company) Statements of Cash Flows (Expressed in US dollars) (Unaudited) For the Nine Months Ended February 28, 2010 For the Nine Months Ended February 28, 2009 Accumulated from April 4, 2006 (Date of Inception) to February 28, 2010 $ $ $ (As Restated – Note 11) (As Restated – Note 11) Operating Activities Net loss for the period (203,509 ) (550,427 ) (7,265,759 ) Adjustments to reconcile net loss to net cash used in operating activities Accretion of convertible debenture discount 8,433 14,332 31,396 Amortization – 6,989 – Common shares issued (cancelled) for services – (53,339 ) 32,000 Shares issued for mineral property costs 1,100 – 2,301,100 Impairment of mineral property costs – – 2,230,125 Stock-based compensation – 91,484 576,120 Loss (Gain) on disposal of property and equipment (7,277 ) 7,878 (7,277 ) Loss from discontinued operations 1,087 – 37,785 Foreign exchange loss – 7,597 – Changes in operating assets and liabilities Accounts payable and accrued liabilities 149,152 64,283 321,974 Other receivables (2,622 ) 5,765 (4,810 ) Prepaid expenses – 45,758 (1,043 ) Due to related parties – – (12,083 ) Net Cash Used in Operating Activities (53,636 ) (359,680 ) (1,760,472 ) Investing Activities Acquisition of mineral properties – – (2,230,125 ) Acquisition of property and equipment – – (84,733 ) Proceeds from disposal of subsidiaries 32.970 – 32,970 Proceeds from disposal of property and equipment 7,277 12,495 37,273 Net Cash Provided by (Used in) Investing Activities 40,247 12,495 (2,244,615 ) Financing Activities Advances from related parties 6,900 142,404 187,445 Bank indebtedness 3,217 – 3,217 Proceeds from note payable – – 23,362 Repayment of note payable – – (23,362 ) Proceeds from loans payable – 225,000 375,000 Repayment of loans payable – (25,000 ) (25,000 ) Proceeds from the issuance of common stock – – 3,661,575 Proceeds from common stock subscription – – 10,350 Share issuance costs – – (207,500 ) Net Cash Provided by Financing Activities 10,117 342,404 4,005,087 (Decrease) In Cash (3,272 ) (4,781 ) – Cash - Beginning of Period 3,272 10,969 – Cash- End of Period – 6,188 – Non-Cash Investing and Financing Activities: Convertible debt issued to settle loans payable – 350,000 350,000 Convertible debt issued to settle related party advances – 150,000 150,000 Common stock issued for mineral property acquisitions 1,100 – 2,201,100 Common stock issued for finders fee – – 100,000 Common shares issued for services – 15,000 172,000 Disposal of property and equipment for debt settlement 16,952 – 16,952 Settlement of debt 453,987 – 453,987 Supplemental Disclosures Interest paid – 14,569 21,897 Income tax paid – – – The accompanying notes are an integral part of these financial statements F-3 Buckingham Exploration Inc. (An Exploration Stage Company) Notes to the Financial Statements (Expressed in US dollars) (Unaudited) 1. Nature of Operations and Continuance of Business Buckingham Exploration Inc. (the “Company”) was incorporated in the State of Nevada on April 4, 2006. The Company is an Exploration Stage Company, as defined by Statement of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 915, Development Stage Entities.The Company’s principal business is the acquisition and exploration of mineral properties. The Company does not presently have any mineral properties. These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has never generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. As at February 28, 2010, the Company has a working capital deficit of $316,394 and an accumulated deficit of $7,265,759. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. There can be no assurance that the Company will be able to raise sufficient funds to pay the expected operating expenses for the next twelve months. The Company currently trades on the OTCBB under the symbol ‘BUKX.OB’. 2. Summary of Significant Accounting Policies (a) Basis of Presentation and Consolidation These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars.Until August 27, 2009, the financial statements included the accounts of the Company and its wholly-owned subsidiaries, Hyde Park Uranium, Inc. and Alpha Beta Uranium, Inc. The Company entered into an agreement dated August 27, 2009 for the settlement of the outstanding convertible debenture described in Note 9. Under the terms of the agreement, the Company agreed to transfer all of the issued and outstanding shares of its wholly-owned subsidiaries, Hyde Park Uranium, Inc and Alpha Beta Uranium, Inc., and all of the property and equipment and mineral properties of the Company and its wholly-owned subsidiaries to Regal to settle the convertible debenture. The Company’s fiscal year-end is May 31. (b)Interim Financial Statements The interim unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Securities and Exchange Commission (“SEC”) Form 10-Q. They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended May 31, 2009, included in the Company’s Annual Report on Form 10-K filed on September 15, 2009 with the SEC. The financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s financial position at February 28, 2010 and 2009, and the results of its operations and cash flows for the three months and nine months ended February 28, 2010 and 2009. The results of operations for the three months and nine months ended February 28, 2010 are not necessarily indicative of the results to be expected for future quarters or the full year. F-4 Buckingham Exploration Inc. (An Exploration Stage Company) Notes to the Financial Statements (Expressed in US dollars) (Unaudited) 2. Summary of Significant Accounting Policies (continued) (c)Use of Estimates The preparation of the financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company regularly evaluates estimates and assumptions related to long lived assets, stock-based compensation expense, secured convertible debentures and deferred income tax asset allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. (d)Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. (e)Property and Equipment Property and equipment comprised of office furniture and motor vehicles are recorded at cost and amortized using the declining balance method at 25% per annum. (f)Basic and Diluted Net Earnings (Loss) Per Share The Company computes net income (loss) per share in accordance with ASC 260, Earnings per Share which requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of common shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period including stock options, using the treasury stock method, and convertible preferred stock, using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential common shares if their effect is anti-dilutive. A total of 5,030,000 (2009 – 14,380,000) outstanding warrants and 2,025,000 (2009 – 3,025,000) options outstanding have been excluded from the three and nine months ended February 28, 2010 and 2009 calculation as they would be anti-dilutive. Components of basic and diluted earnings per share for the three and nine month period ended February 28, 2010 and 2009 were as follows: For the three month period ended For the nine month period ended February 28, 2010 $ February 28, 2009 $ February 28, 2010 $ February 28, 2009 $ Net loss (A) (46,236 ) (118,593 ) (203,509 ) (550,427 ) Weighted average outstanding shares of common stock – Basic (B) 45,044,628 43,962,250 45,014,128 40,464,316 Dilutive securities - Diluted (C) – 45,044,628 43,962,250 45,014,128 40,464,316 Loss per share: Basic (A/B) (0.00 ) (0.00 ) (0.00 ) (0.01 ) Diluted (A/C) (0.00 ) (0.00 ) (0.00 ) (0.01 ) F-5 Buckingham Exploration Inc. (An Exploration Stage Company) Notes to the Financial Statements (Expressed in US dollars) (Unaudited) 2. Summary of Significant Accounting Policies (continued) (g)Comprehensive Loss ASC 220, Comprehensive Income establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. As at February 28, 2010 and 2009, the Company has no items that represent a comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the financial statements. (h)Mineral Property Costs The Company has been in the exploration stage since its inception on April 4, 2006 and has not yet realized any revenues from its planned operations. It is primarily engaged in the acquisition and exploration of mining properties. Mineral property exploration costs are expensed as incurred. Mineral property acquisition costs are initially capitalized. The Company assesses the carrying costs for impairment under ASC 360, Property, Plant, and Equipment at each fiscal quarter end. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs then incurred to develop such property, are capitalized. Such costs will be amortized using the units-of-production method over the estimated life of the probable reserve. If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations. (i)Asset Retirement Obligations The Company records the fair value of an asset retirement obligation as a liability for closure and removal costs associated with the legal obligations upon retirement or removal of any tangible long-lived assets that result from the acquisition, construction, development and/or normal use of assets in accordance with ASC 440 Asset Retirement and EnvironmentalObligations. The initial recognition of any liability will be capitalized as part of the asset cost and depreciated over its estimated useful life. To date, the Company has not incurred any asset retirement obligations. (j)Long-Lived Assets In accordance with ASC 360, Property Plant and Equipment the Company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. F-6 Buckingham Exploration Inc. (An Exploration Stage Company) Notes to the Financial Statements (Expressed in US dollars) (Unaudited) 2. Summary of Significant Accounting Policies (continued) (k)Financial Instruments ASC 825, Financial Instruments requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 825 establishes a fair value hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. ASC 825 prioritizes the inputs into three levels that may be used to measure fair value: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. The Company’s financial instruments consist principally of cash, receivables, and accounts payable. Pursuant to ASC 825, the fair value of our cash equivalents is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. The Company believes that the recorded values of all of the other financial instruments approximate their current fair values because of their nature and respective maturity dates or durations. (l)Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company has adopted ASC 740, Income Taxes as of its inception. Pursuant to ASC 740 the Company is required to compute tax asset benefits for net operating losses carried forward. The potential benefits of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. (m)Stock-Based Compensation The Company records stock-based compensation in accordance with ASC 718, Compensation – Stock Based Compensation, using the fair value method. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. Equity instruments issued to employees and the cost of the services received as consideration are measured and recognized based on the fair value of the equity instruments issued. During the nine month period ended February 28, 2010, the Company recorded stock-based compensation of $nil (2009 - $91,484) as general and administrative expense. (n)Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated in accordance with ASC 740 Foreign Currency Translation Matters, using the exchange rate prevailing at the balance sheet date. Gains and losses arising on settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. The Company has not, to the date of these financials statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. F-7 Buckingham Exploration Inc. (An Exploration Stage Company) Notes to the Financial Statements (Expressed in US dollars) (Unaudited) 2. Summary of Significant Accounting Policies (continued) (o)Recent Accounting Pronouncements In May 2009, FASB issued ASC 855, Subsequent Events, which establishes general standards of for the evaluation, recognition and disclosure of events and transactions that occur after the balance sheet date and through the date that the financial statements are issued. Although there is new terminology, the standard is based on the same principles as those that currently exist in the auditing standards. The standard, which includes a new required disclosure of the date through which an entity has evaluated subsequent events, is effective for interim or annual periods ending after June 15, 2009.The adoption of ASC 855 did not have a material effect on the Company’s financial statements. In June 2009, the FASB issued guidance now codified as ASC 105, Generally Accepted Accounting Principles as the single source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with U.S. GAAP, aside from those issued by the SEC. ASC 105 does not change current U.S. GAAP, but is intended to simplify user access to all authoritative U.S. GAAP by providing all authoritative literature related to a particular topic in one place.The adoption of ASC 105 did not have a material impact on the Company’s financial statements, but did eliminate all references to pre-codification standards The Company has implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. (p)Reclassification Certain reclassifications have been made to the prior period’s financial statements to conform to the current period’s presentation. 3.Mineral Properties On May 9, 2007, the Company entered into a purchase agreement with Pikes Peak Resources, Inc. (“Pikes”), a British Columbia corporation, for the acquisition of 29 unpatented mining claims located in Teller County, Colorado. The purchase consideration for the claims was $1,000,000, payable as to $500,000 cash and the issuance of 5,000,000 common shares of the Company with a fair value of $500,000. Pikes will receive net returns royalty of 2% of the proceeds of minerals mined and sold from the claims. The Company reimbursed $3,700 to Pikes for the costs of locating the claims. The Company has an option to purchase the royalty for $1,000,000 as adjusted for inflation. The Company has also agreed to buy back shares of common stock from Pikes at prevailing market price up to $150,000 for any taxes payable by Pikes as a result of the transaction. Pikes shall also have the option to repurchase the claims upon abandonment by the Company. As it has not been determined whether there are proven or probable reserves on the property, the Company recognized an impairment loss of $1,100,000 of mineral property acquisition costs for the year ended May 31, 2007. During the nine month period ended February 28, 2010, the Company transferred all mineral properties to Regal Uranium Inc. pursuant to the Settlement and Execution Agreement (Note 9). On July 27, 2007, the Company entered into an exploration agreement with an option to purchase a property known as High Park Trails Ranch in Teller County, Colorado. The property adjoins the Company’s High Park Uranium Project. Pursuant to the terms of the option agreement, the Company paid an option payment of $100,000 on July 27, 2007 to acquire the surface and mineral estates over 265 acres, with a further payment of $2,900,000 at the end of a twelve month period to exercise the non-exclusive option to purchase the property. During the option period, the Company has full access to the property to conduct an exploration and drill program to ascertain whether it wishes to exercise its option. The Company must also pay a production royalty of approximately 5% of the net returns generated by the Company from the exploration of the property. As it has not been determined whether there are proven or probable reserves on the property, the Company recognized an impairment loss of $100,000 of mineral property acquisition costs for the year ended May 31, 2008. During the year ended May 31, 2009, the Company decided not to pursue any further exploration of the property. During the nine month period ended February 28, 2010, the Company transferred all mineral properties to Regal Uranium Inc. pursuant to the Settlement and Execution Agreement (Note 9). F-8 Buckingham Exploration Inc. (An Exploration Stage Company) Notes to the Financial Statements (Expressed in US dollars) (Unaudited) 3.Mineral Properties (continued) On August 27, 2007, the Company entered into an exclusive option agreement with Proteus Mining Limited (“Proteus”) for the acquisition of 939 unpatented lode mining claims located in Colorado. Proteus will also receive net returns royalty of 2% of the proceeds of minerals mined and sold from the claims. As at November 30, 2007, the Company had made payments of $1,375,000 relating to the acquisition of the mining claims. On January 21, 2008, the agreement was amended to acquire 419 unpatented lode mining claims in exchange for an additional $210,000 and the issuance of 3,000,000 common shares of the Company with a fair value of $1,500,000. As it has not been determined whether there are proven or probable reserves on the property, the Company recognized an impairment loss of $3,085,000 of mineral property acquisition costs for the year ended May 31, 2008. During the nine month period ended February 28, 2010, the Company transferred all mineral properties to Regal Uranium Inc. pursuant to the Settlement and Execution Agreement (Note 9). On January 6, 2010, the Company entered into an Option Agreement (the “Option Agreement”) with Argus Metals Corp. (“Argus”) in relation to three mining claims known as the Lady Ermalina Chemainus Claims located in British Columbia. The Company agreed to issue an aggregate of 100,000 shares of common stock on execution of the Option Agreement (issued), an additional 500,000 shares of common stock on or before two years from the date of execution of the Option Agreement, and to pay cash of Cdn$5,000 (paid) in consideration for the grant of the sole and exclusive right and option to acquire a one hundred percent (100%) undivided interest in the Property. Further, the Company has to incur not less than $600,000 in expenditures related to exploration and development on the Property before January 6, 2012. 4. Related Party Transactions (a) During the nine month period ended February 28, 2010, the Company incurred $90,000 (2009 - $161,240) for management services provided by the President of the Company. (b) On August 27, 2009, the Company entered into an Execution and Settlement Agreement with a related company, of which the sole director and officer of the Company was a director and owned 15% of the outstanding common stock of the related company (Note 6). (c) Included in accounts payable and accrued liabilities at February 28, 2010, is $190,418 (May 31, 2009 - $86,058) owing to the President of the Company, representing advances of made to the Company, and unpaid management fees. (d) Included in accounts payable is $13,528 due to Regal Uranium Inc. for interest accrued to May 31, 2009 on a debenture that was settled on August 27, 2009. 5. Common Stock (a) On June 5, 2009, the Company issued 1,014,600 restricted common shares at $0.01 per share to a debenture holder in full consideration of $13,528 in accrued interest (Note 6). (b) On February 12, 2010, the Company issued 100,000 shares of common stock at $0.011 per share pursuant to a mineral property option agreement. Refer to Note 3. 6. Secured Convertible Debentures On September 24, 2008, the Company entered into three secured convertible debenture purchase agreements with three investors providing for the sale of convertible debentures (the “Debentures”) in the aggregate principal amount of $500,000, and 5,000,000 warrants (the “Warrants”) to purchase 5,000,000 shares of the Company’s common stock, exercisable at a price of $0.10 per share until September 24, 2010. The outstanding principal and accrued interest is payable by the Company in 24 equal monthly installments commencing September 24, 2009. Interest on the Debentures accrues monthly at a rate of 10% per annum.The investors may convert, at any time, any amount outstanding under the Debentures into shares of common stock of the Company at a conversion price of $0.05 per share. F-9 Buckingham Exploration Inc. (An Exploration Stage Company) Notes to the Financial Statements (Expressed in US dollars) (Unaudited) 6.Secured Convertible Debentures (continued) In accordance with ASC 470-20, Debt – Debt with Conversion and Other Options, the Company has allocated the proceeds of issuance between the Debentures and the Warrants based on their relative fair values. Accordingly, the Company recognized the fair value of the Warrants of $111,556 as additional paid-in capital and an equivalent discount against the Debentures. The Company will recognize interest expense over the term of the Debentures of $111,556 resulting from the difference between the stated value and carrying value at the date of issuance. The carrying value of the Debentures will be accreted to the face value of $500,000 to maturity. On June 5, 2009, the Company entered into agreements with the debenture holders to issue 3,382,000 restricted common shares to settle interest accrued up to May 31, 2009 in the amount of $33,820. The Company is obligated to issue the shares pursuant to the agreements. On June 5, 2009, the Company issued 1,014,600 restricted common shares to one of the debenture holders (Note 5(a)). As at February 28, 2010, the Company has not yet issued the remaining 2,367,400 restricted common shares. During the nine months ended February 28, 2010, the Company incurred an Event of Default as defined in its debentures due to a financial difficulties clause. Accordingly, on August 27, 2009, the Company received a Notice of Default under the terms of its debenture with one of its debenture holders, Regal Uranium Inc. (“Regal”). The Company entered into an Execution and Settlement Agreement (the “Settlement Agreement”) dated August 27, 2009 with Regal for the settlement of the outstanding convertible debenture in the amount of $150,000 plus accrued interest. Under the terms of the Settlement Agreement, the Company agreed to transfer all of the issued and outstanding shares of its wholly-owned subsidiaries, Hyde Park Uranium, Inc and Alpha Beta Uranium, Inc., and all of the property and equipment and mineral properties of the Company and its wholly-owned subsidiaries to Regal.Regal has agreed to pay $50,000 ($32,970 received) to the Company, and had the remaining $350,000 of debentures assigned to Regal. As at August 27, 2009, accrued interest of $12,059 was included in accrued liabilities, and accumulated accretion expense of $8,433 increased the carrying value of the Debentures to $419,839. The Settlement Agreement was considered a related party transaction as the sole director and officer of the Company was a director of Regal and owned 15% of the outstanding common stock of Regal at the time of the transaction. Refer to Note 9. 7. Stock Options In November 2007, the Company adopted a stock compensation plan (the “Stock Plan”) to issue up to 2,000,000 common shares to executives, employees and consultants. A total of 1,850,000 common shares are available for future issuance under the Stock Plan as of February 28, 2010. In November 2007, the Company adopted a stock option plan (the "Plan") to grant options to executives, employees and consultants. Under the Plan, the Company may grant options to acquire up to 2,000,000 common shares of the Company. Options granted can have a term up to five years and an exercise price as determined by the Stock Option Committee or which represents the fair market value at the date of grant. Options vest as specified by the Stock Option Committee. A total of 1,975,000 common shares are available for future issuance under the Plan as of February 28, 2010. If not specified, the options shall vest as follows: ● Directors and senior officials to Vice-president - 50% upon the grant date, and 50% after one calendar year ● Employees -10% at the end of any probation period or three months from date of engagement and 5% at the end of each calendar month thereafter ● Other option holders – 10% at the end of the first thirty days of engagement, 20% upon completion of 50% of first term or upon 50% of project completion term and the remainder 30 days thereafter ● The following is a summary of the stock option activity for the nine month period ended February 28, 2010. F-10 Buckingham Exploration Inc. (An Exploration Stage Company) Notes to the Financial Statements (Expressed in US dollars) (Unaudited) 7. Stock Options (continued) Number Of Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (years) Aggregate Intrinsic Value Outstanding, May 31, 2009 $ Granted – – Expired ) Outstanding, February 28, 2010 $ $
